                           IN THE VN1J Ei) STATES DISTRICT COURT
                                                           C
                                 EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION
   UNITED STATES OF AMERICA
                                                      §
                                                      §
  v.
                                                     § CASE NUMBER 6:20-CR-00097-JCB
                                                     §
  JOHN ERIC RETI.                                    §
                                                     §
                                                     §
                                                     §
                    AAIVER OF RICH 'S AND CONSENT TO PROCEED
                              BY I )EO CONFERENCE

          I, JOHN ERIC RETIZ, the above-named defendant, along with his/her u dersigned
atto ney, he eby acknowledge the following and exp essly consent to proceed by video conference.

(1) Defendant has received a copy of tie charging instrument in this case.

(2) Defendant understands he/sl e h is the ri ht to appear personally ith his/he attorney
       befo e a federal jud e in open court; and, that while he/she has the right to a pea in per on,
       he/she can waive that right and consent to a healing by video conference.

(3) Defendant iffi 'matively slate ; he she ha r o objeciion to proceeding by video conference.

(4) Defendant, having confe e with hi her attorney, unde tands that by signing this fo m,
       hc/she i knowingly and volunta ily waivin (giving up) any right to personal appea ance
       and providing consent (agreeing) for this court proceeding to be conducted by video
       conference as rovided fo in Rules 5 and 10 of the Federal Rules of Criminal Procedure.




United States agist ate Judge
